 



Exhibit 10.1
Big Stone II Power Plant
Amendment No. 4 to
Participation Agreement
By and Among
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY,
GREAT RIVER ENERGY,
HEARTLAND CONSUMERS POWER DISTRICT,
MONTANA-DAKOTA UTILITIES CO., A DIVISION OF MDU
RESOURCES GROUP, INC.,
OTTER TAIL CORPORATION dba OTTER TAIL POWER COMPANY,
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY, AND
WESTERN MINNESOTA MUNICIPAL POWER AGENCY
As
Owners
Effective
June 8, 2007

          Amendment No. 4 to Participation Agreement
June 8, 2007

 



--------------------------------------------------------------------------------



 



Amendment No. 4 to Participation Agreement
     THIS AMENDMENT NO. 4 TO PARTICIPATION AGREEMENT (this “Amendment”) is made
as of June 8, 2007, by and among Central Minnesota Municipal Power Agency, an
agency incorporated under the laws of the State of Minnesota (“CMMPA”), Great
River Energy, a cooperative corporation incorporated under the laws of the State
of Minnesota (“GRE”), Heartland Consumers Power District, a consumers power
district formed and organized under the South Dakota Consumers Power District
Law (Chapter 49-35 of the South Dakota Codified Laws) (“Heartland”),
Montana-Dakota Utilities Co., a Division of MDU Resources Group, Inc., a
corporation incorporated under the laws of the State of Delaware
(“Montana-Dakota”), Otter Tail Corporation, a corporation incorporated under the
laws of the State of Minnesota, doing business as Otter Tail Power Company
(“Otter Tail”), Southern Minnesota Municipal Power Agency, a municipal
corporation and political subdivision of the State of Minnesota (“SMMPA”), and
Western Minnesota Municipal Power Agency, a municipal corporation and political
subdivision of the State of Minnesota (“WMMPA”) (each individually a “Party”
and, collectively, the “Parties”).
RECITALS
     WHEREAS, the Parties have entered into a Participation Agreement, dated
June 30, 2005 (the “Agreement”), and an Amendment No. 1 to the Participation
Agreement dated effective as of June 1, 2006 (the “Amendment No. 1”), an
Amendment No. 2 to the Participation Agreement dated August 1, 2006 (the
“Amendment No. 2”) and an Amendment No. 3 to the Participation Agreement dated
effective as of September 1, 2006 (individually, the “Amendment No. 3”, and
collectively with the Agreement and the Amendment No. 1, the Amendment No. 2 and
the Amendment No. 3, the “Amended Agreement”), to provide for their ownership as
tenants in common of BSP II and set forth certain responsibilities and
mechanisms for the design, construction, ownership, operation, maintenance and
repair of BSP II; and
     WHEREAS, the Parties desire to amend the Amended Agreement as and to the
extent provided in this Amendment.
     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound by this
Amendment, the Parties covenant and agree as follows:
AGREEMENTS
     1.01 Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.
     1.02 Amendments. The Amended Agreement is hereby amended as follows:
     (a) In Section 3.05(b) of the Amended Agreement, “on June 28, 2007” is
hereby deleted and replaced with “not later than September 12, 2007”.

          Amendment No. 4 to Participation Agreement
June 8, 2007

 



--------------------------------------------------------------------------------



 



     (b) The portion of the sentence included in Section 3.05(b)(i), subsection
(B) of the Amended Agreement is hereby deleted in its entirety and replaced with
the following: “deposits into the Trust Account on or before November 30, 2007,
a payment equal to the difference of the following (such difference being
referred to herein as the “Net Exit Payment ”):
     Thirty-Seven Dollars and Fifty Cents ($37.50) per kilowatt multiplied by
that Owner’s Ownership Share (calculated based on a 600 MW plant and expressed
in kilowatts as reflected on Exhibit B hereto (the “Exit Payment”) less the
withdrawing Owner’s prorated portion (also based on Exhibit B hereto) of the
Project Costs that have been incurred or that relate to any obligations created
during the period starting September 1, 2006 through the date of receipt by the
non-withdrawing Owners of such withdrawing Owner’s notice of withdrawal (the
“Interim Project Costs”).
     If there is a positive Net Exit Payment balance in the Trust Account after
November 30, 2007 and if notice of Interim Project Costs is received by the
non-withdrawing Owners after the withdrawing Owner’s deposit, the
non-withdrawing Owners shall pay the withdrawing Owner’s prorata portion of such
Interim Project Costs first using any balance of the Net Exit Payment remaining
in the Trust Account. The non-withdrawing Owners shall provide the withdrawing
Owner a monthly statement reflecting such activity and evidence of the paid
Interim Project Costs. When and if the Net Exit Payment equals zero or is a
negative number, then the withdrawing Owner shall pay such Interim Project Costs
not more than thirty (30) days after receipt of any invoice received from the
non-withdrawing Owners regarding such Interim Project Costs.
     Notwithstanding the foregoing, however, in no event (other than as provided
in Section 3.05(c) below) shall the non-withdrawing Owners pay the withdrawing
Owner, even if the withdrawing Owner’s Net Exit Payment is a negative number,
meaning that its portion of the Interim Project Costs exceeds its Exit Payment.
     (c) Section 3.05 is hereby amended by adding a new clause “(c)” reading in
its entirety as follows:
“(c) Notwithstanding any provision of this Agreement as amended to the contrary
(other than Section 9.06 hereof), in the event SMMPA withdraws from the Project
in accordance with Section 3.05(b)(i)(A), (i) the amount payable by SMMPA
pursuant to Section 3.05(b)(i)(B) shall equal a total fixed amount of $1,762,500
(calculated by multiplying $37.50 by 47,000 kilowatts, which represents SMMPA’s
Ownership Share expressed in kilowatts and calculated based on a 600 MW plant)
(the “Fixed Payment”); and (ii) SMMPA shall be obligated to pay the Fixed
Payment whether or not a Double Majority approves the continuation of the
Project; provided that to the extent (x) the amount of the Fixed Payment exceeds
the amount SMMPA has deposited into the Trust Account pursuant to Section 7.02
for Interim Project Costs as of the date of receipt by the other Owners of
SMMPA’s notice of withdrawal (the “Notice Date”), SMMPA shall deposit the amount
of such difference into the Trust Account on or before November 30,

          Amendment No. 4 to Participation Agreement
June 8, 2007

2



--------------------------------------------------------------------------------



 



2007; and (y) the amount of the Fixed Payment is less than the amount SMMPA has
deposited into the Trust Account pursuant to Section 7.02 for Interim Project
Costs as of the Notice Date, each other Owner (whether a non-withdrawing Owner
or a withdrawing Owner) shall either directly pay to SMMPA or deposit into the
Trust Account for SMMPA’s benefit such Owner’s prorated portion (calculated
based on Exhibit B hereto) of the amount of such difference within thirty
(30) days after November 30, 2007. For the avoidance of doubt, (i) the Fixed
Payment shall be deemed to be SMMPA’s Net Exit Payment; and (ii) SMMPA shall not
be obligated to pay any other Project Costs, Interim Project Costs, Exit
Payment, Net Exit Payment or costs and expenses incurred in connection with the
Owners’ compliance with Section 14.02 (Windup Events) of this Agreement, or any
other costs or expenses except those obligations arising under Section 9.06
hereof, and shall not be entitled to receive any refunds, rebates or other
amounts, payable under the terms of this Agreement.”
     1.03 Continuing Effect; Ratification. Except as expressly amended herein,
all other terms, covenants and conditions contained in the Amended Agreement
shall continue to remain unchanged and in full force and effect and are hereby
ratified and confirmed.
     1.04 Governing Law. This Amendment shall be interpreted and enforced in
accordance with the Laws of the State of South Dakota, notwithstanding any
conflict of law provision to the contrary.
     1.05 Captions. All titles, subject headings, section titles and similar
items are provided for the purpose of reference and convenience and are not
intended to affect the meaning of the content or scope of this Amendment.
     1.06 Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute but one and the same agreement. Counterpart signatures
may be delivered by facsimile or electronic transmission, each of which shall
have the same force and effect as an original signed copy.
     1.07 Authority. Each signatory to this Amendment represents that he/she has
the authority to execute and deliver this Amendment on behalf of the party set
forth above his/her signature.
[Signature pages follow.
The remainder of this page is intentionally blank.]

          Amendment No. 4 to Participation Agreement
June 8, 2007

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

              OWNERS:        
 
            CENTRAL MINNESOTA MUNICIPAL         POWER AGENCY        
 
           
By
  /s/ Bob Elston        
Name:
 
 
Bob Elston        
Title:
  President        

[Signatures continued on next page.]

          Amendment No. 4 to Participation Agreement
June 8, 2007

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

              OWNERS:        
 
            HEARTLAND CONSUMERS POWER         DISTRICT        
 
           
By
  /s/ Michael McDowell        
Name:
 
 
Michael McDowell        
Title:
  General Manager        

[Signatures continued on next page.]

          Amendment No. 4 to Participation Agreement
June 8, 2007

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

              OWNERS:        
 
            SOUTHERN MINNESOTA MUNICIPAL         POWER AGENCY        
 
           
By
  /s/ Raymond A. Hayward        
Name:
 
 
Raymond A. Hayward        
Title:
  Executive Director and CEO        

[Signatures continued on next page.]

          Amendment No. 4 to Participation Agreement
June 8, 2007

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

              OWNERS:        
 
            WESTERN MINNESOTA MUNICIPAL         POWER AGENCY        
 
           
By
  /s/ Thomas J. Heller        
Name:
 
 
Thomas J. Heller        
Title:
  Assistant Secretary & Assistant Treasurer        

[Signatures continued on next page.]

          Amendment No. 4 to Participation Agreement
June 8, 2007

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

              OWNERS:        
 
            GREAT RIVER ENERGY        
 
           
By
  /s/ David Saggau        
Name:
 
 
David Saggau        
Title:
  President and Chief Executive Officer        

[Signatures continued on next page.]

          Amendment No. 4 to Participation Agreement
June 8, 2007

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

              OWNERS:        
 
            MONTANA-DAKOTA UTILITIES CO.,         a Division of MDU Resources
Group, Inc.        
 
           
By
  /s/ Bruce T. Imsdahl        
Name:
 
 
Bruce T. Imsdahl        
Title:
  President and Chief Executive Officer        

[Signatures continued on next page.]

          Amendment No. 4 to Participation Agreement
June 8, 2007

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

              OWNERS:        
 
            OTTER TAIL CORPORATION         dba Otter Tail Power Company        
 
           
By
  /s/ Charles S. MacFarlane        
Name:
 
 
Charles S. MacFarlane        
Title:
  President        

          Amendment No. 4 to Participation Agreement
June 8, 2007

10